DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 29 June 2022. As directed by the amendment: claims 1,3, 9, and 17 have been amended, claims 21 and 22 have been added, claims 2 and 10 have been canceled. Thus claims 1, 3-9, and 11-22 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 15 April 2022.
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 14 - 16 that because Price et al. requires that a sensor arrangement be positioned in a location adjacent to a toroidal mounting member and associated detected metallic component to sense the proper placement of the mounting member in a recess, providing a modified structure to permit additional material for including a slot in Price would adversely affect the close positioning and accurate sensing of the proximity of the metallic component relative to the sensor arrangement such that Abrahamson would not teach or suggest a modification of the structure of Price to include a slot interposed in the area between the metallic component and the sensor arrangement. The examiner respectfully disagrees. The examiner notes that the location of the sensor arrangement 33 in Price is illustrated as underneath the recess 29 in Figures 2 and 7. The position of the examiner is that with the sensor arrangement of Price et al. being underneath the recess 28, the slots, which would be on the sides of the recess, would not interfere with the sensing of the metallic member. Any additional material required to provide structure for the slots would not be placed between the metallic component and the sensor arrangement but above it, and the metallic member would still be positioned close to the sensor. 
Applicant argues on pages 16 - 17 with regard to the rejection of dependent claim 5, that Price does not disclose a third portion having a lateral width that is less than the lateral width of the second portion. The examiner respectfully disagrees. While there is no mention in the Specification of Price et al. of the third portion having a lateral width as claimed, both Figures 1 and 2 clearly show the third portion having a lateral width that is less than the lateral width of the second portion on both the input and output sides.  Considering the multiple consistent depictions of the different lateral widths between the second and third portions, it is the position of the examiner that such proportions are reasonably disclosed and suggested to one of ordinary skill in the art.


    PNG
    media_image1.png
    672
    686
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    500
    400
    media_image2.png
    Greyscale



Claim Objections
Claim 21 is objected to because the preamble recites “The apparatus as set out in claim 1”, however “The apparatus” lacks antecedent basis. This should instead recite “The enteral feeding pump as set forth in claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Abrahamson et al. (US 6,942,473 B2) and Sonoda et al. (EP 2397695 A1).
Regarding claim 1, Price et al. discloses an enteral feeding pump (10 Fig 1 “enteral feeding system”) for mounting a tubing set (14 Fig 1 “administration feeding set”), the enteral feeding pump comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set; a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), at least one tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a tube retainer (18 Fig 1 “support member”) defined by a cylindrical retainer body (see cylindrical body of 18 Fig 3A) defining a longitudinal axis (the longitudinal axis runs along the elongated channels as shown in annotated Fig 1 below) and a pair of laterally opposing retainer tabs (the elongated channel is fully capable of receiving a tube retainer with a pair of laterally opposing retainer tabs).

    PNG
    media_image3.png
    539
    552
    media_image3.png
    Greyscale

However, Price et al. fails to disclose tab rest surfaces located on laterally opposing sides of the channel; tab retention surfaces spaced from the tab rest surfaces defining elongated slots extending in a longitudinal direction parallel to the elongated channel; wherein the elongated channel extends below a plane defined by the tab rest surfaces; wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end, and the tab rest surfaces extend a greater distance than the tab retention surfaces in the longitudinal direction.
Abrahamson et al teaches a tube retainer (base 62 Fig 2A) with laterally opposing retainer tabs (46 Fig 2A, see both opposing tabs 46 in Fig 8) and an elongate channel (34 Fig 2A) with tab rest surfaces (See bottom surface of slot 44 in annotated Fig 11 below) located on laterally opposing sides of the channel (See rest surfaces in Fig 2A); tab retention surfaces (See top surface of slot 44 in annotated Fig 11 below) spaced from the tab rest surfaces defining elongated slots (44 Figs 2A & 11) extending in a longitudinal direction parallel to the elongated channel (See extension of slots 44 parallel to channel 34 in Fig 2A); wherein the elongated slots each include an entrance end (See entrance end in annotated Fig 11 below) for receiving a retainer tab and a longitudinally opposing inner end (See inner end in annotated Fig 11 below), and the tab rest surfaces extend a greater distance than the tab retention surfaces in the longitudinal direction (See the rest surfaces extending beyond the retention surface to allow the retainer tabs to enter into the elongated slots Figs 2A & 11).

    PNG
    media_image4.png
    404
    522
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Abrahamson et al. and for the tube retainer of Price et al. to have a pair of laterally opposing retainer tabs as taught by Abrahamson et al. to ensure the proper positioning and retention of tube set within the tube set receiving portion (Col 8 lines 31-33) and to be able to further stabilize the tube retainer within the elongate channel, preventing rotation and unintentional disconnection of the retainer.
Sonoda et al. teaches an elongated channel (6B Fig 3) extends below a plane defined by tab rest surfaces (the engagement grooves 6D are raised above the bottom surface of channel 6B Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated channel of modified Price et al. to extend below a plane defined by the tab rest surfaces to allow the retainer tabs to be positioned in the middle of the cylindrical tube retainer of modified Price et al., the motivation would be by attaching the tabs to the middle of the cylindrical surface as opposed to the bottom, the tabs will not experience as much strain while preventing rotation of the tube retainer and would be less prone to fracture.
Regarding claim 3, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated channel includes a first portion (Price et al.- 28 Fig 1) having a first lateral width (see 1st portion in annotated Figs 1 and 2 below) and a second portion having a second lateral width (see 2nd portion in annotated Figs 1 and 2 below) that is less than the first lateral width, the first portion extending from a longitudinal location aligned with the entrance ends of the slots (the first portion 28 of Price et al. modified with the slots of Abrahamson et al. would result in the first portion extending from a longitudinal location aligned with the entrance ends of the slots because the tube retainer of Price et al. that would include the retainer tabs only sits in the first portion 28). However, modified Price et al. fails to teach the first portion extending to a longitudinal location aligned with the inner ends of the slots.
Sonoda et al. teaches retainer tabs (7 Fig 9) extending the entire length of the tube retainer (See Fig 9). It would have been obvious to one of ordinary skill at the time of effective filing for the retainer tabs of modified Price et al. to extend the entire length of the tube retainer as taught by Sonoda et al. to provide support along the entire length of the tube retainer. The inner end of the tube retainer 18 of Price et al. aligns with the inner end of the first portion 28, see Fig 1, modifying the tube retainer of Price et al. to include the retainer tabs of Abrahamson et al. at the position of Sonoda et al. would result in tabs that extend along the length of the tube retainer, modifying the elongated channel of Price et al. to include elongated slots along the first portion 28 would be necessary to accommodate tabs that extend to the end of the tube retainer 16.

    PNG
    media_image1.png
    672
    686
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    267
    234
    media_image5.png
    Greyscale

Regarding claim 4, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein an interface surface (Price et al.- see interface surface in annotated Fig 3A below), generally perpendicular to the longitudinal direction, is defined at an interface between the first and second portions for engaging an end of a retainer body.

    PNG
    media_image6.png
    436
    268
    media_image6.png
    Greyscale

Regarding claim 5, modified Price et al. teaches the enteral feeding pump as set forth in claim 3. Modified Price et al. further teaches wherein the elongated channel further includes a third portion defining a tube passage having a third lateral width that is less than the second lateral width (Price et al.- see 3rd portion in annotated Figs 1 and 2 below, the tubing passage closest to the rotor is smallest in lateral width). 

    PNG
    media_image1.png
    672
    686
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    267
    234
    media_image5.png
    Greyscale

Regarding claim 6, modified Price et al. teaches the enteral feeding pump as set forth in claim 1. Modified Price et al. further teaches wherein the elongated slots (Abrahamson et al. 44 Fig 2A) comprise passages for slidably receiving respective retainer tabs (The retainer tabs 46 of Abrahamson et al. can be slid into the passages of the elongated slots 44, see arrow Fig 11).  
Regarding claim 7, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage extending from the entrance end to the inner end of the slot (Abrahamson et al.- See straight line passage of 44 in Figs 2A & 11).  
Regarding claim 8, modified Price et al. teaches the enteral feeding pump as set forth in claim 6. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface for engaging and limiting sliding movement of the retainer tab within the elongated slot (Abrahamson et al.- Col 8 lines 65-col 9 line 1, “The tube set 60 is then slid downward in FIGS. 2A and 11 so that the slots 44 constrain the tabs 46 and thereby retain the tube set 60 in the cavity 34 of the door 28A.”).	
Regarding claim 17, Price et al. discloses an apparatus comprising a tubing set (14 Fig 1 “administration feeding set”) for an enteral feeding pump (10 Fig 1 “enteral feeding system”) having a rotor (22 Fig 1) and a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below) defining elongated channels (see elongated channels in annotated Fig 1 below), the tubing set comprising: a tube segment ([0038] “pump tube 15”) having opposing ends; a tube retainer (18 and 30 Fig 3A) attached to each of the tube ends ([0039] “pump tube 15 is attached to support member 18 at its inlet end 44 and to a mounting member 30 at its outlet end 46.”), each tube retainer comprising a cylindrical retainer body (see cylindrical body of 18 and 30 Fig 3A) defining a longitudinal axis (the longitudinal axis runs along the elongated channels as shown in annotated Fig 1 below).

    PNG
    media_image7.png
    539
    552
    media_image7.png
    Greyscale

However, Price et al. fails to disclose a pair of opposing elongated retainer slots on either side of each elongated channel, tab rest surfaces located on laterally opposing sides of each elongated channel, tab retention surfaces spaced from the tab rest surfaces defining the elongated slots extending in a longitudinal direction parallel to each elongated channel, wherein each elongated channel extends below a plane defined by a respective pair of tab rest surfaces; each tube retainer defining a pair of retainer tabs extending radially outward from the longitudinal axis in opposing directions, each retainer tab having upper and lower planar surfaces for guiding the tab through a respective retainer slot, and each retainer tab having an outer edge extending between the upper and lower planar surfaces, the outer edge extending parallel to the longitudinal axis.
Abrahamson et al. teaches a pair of opposing elongated retainer slots (44 Figs 2A & 11) on either side of each elongated channel (the top and bottom of channel 34 Fig 2A are equivalent to the elongated channels of Price et al.), tab rest surfaces (See bottom surface of slot 44 in annotated Fig 11 below) located on laterally opposing sides of each elongated channel (See rest surfaces in Fig 2A), tab retention surfaces (See top surface of slot 44 in annotated Fig 11 below) spaced from the tab rest surfaces defining the elongated slots (44 Figs 2A & 11) extending in a longitudinal direction parallel to each elongated channel (See extension of slots 44 parallel to the top and bottom of channel 34 in Fig 2A), each tube retainer (base 62 Fig 2A, the tube retainer 62 is equivalent to both tube retainers of Price et al. as it is attached to both the input 52 and output 54 ends of the tube 30) defining a pair of retainer tabs (46 Fig 2A, see both opposing tabs 46 in Fig 8) extending radially outward from the longitudinal axis in opposing directions (see radially outward extension of elements 46 in Figs 3 and 4), each retainer tab having upper and lower planar surfaces (see upper and lower planar surfaces in annotated Fig 8 below) for guiding the tab through a respective retainer slot, and each retainer tab having an outer edge extending between the upper and lower planar surfaces, the outer edge extending parallel to the longitudinal axis (See outer edge of 46 in Fig 2A).

    PNG
    media_image8.png
    381
    558
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channels of Price et al. to include the elongated retainer slots as taught by Abrahamson et al. and for the tube retainer of Price et al. to have a pair of laterally opposing retainer tabs with the surfaces as taught by Abrahamson et al. to ensure the proper positioning and retention of tube set within the tube set receiving portion (Col 8 lines 31-33) and to be able to further stabilize the tube retainer within the elongate channel, preventing rotation and unintentional disconnection of the retainer.
Sonoda et al. teaches an elongated channel (6B Fig 3) extends below a plane defined by tab rest surfaces (the engagement grooves 6D are raised above the bottom surface of channel 6B Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated channel of modified Price et al. to extend below a plane defined by the tab rest surfaces to allow the retainer tabs to be positioned in the middle of the cylindrical tube retainer of modified Price et al., the motivation would be by attaching the tabs to the middle of the cylindrical surface as opposed to the bottom, the tabs will not experience as much strain while preventing rotation of the tube retainer and would be less prone to fracture.
Regarding claim 18, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches wherein the upper and lower surfaces comprise a planar upper surface and a planar lower surface parallel to the planar upper surface (Abrahamson et al.- See upper and lower surfaces of 46 are planar and parallel Figs 2A & 11).  
Regarding claim 21, modified Price et al. teaches the apparatus as set out in claim 1. Price et al. further teaches wherein each tube retainer includes a first port and a second port (See first and second ports in annotated Fig 1 below), the tube segment being attached to the second port of each tube retainer ([0039] “pump tube 15 is attached to support member 18 at its inlet end 44 and to a mounting member 30 at its outlet end 46”), the first port of one tube retainer receiving an end of an inlet tube (14 Fig 1) and the first port of the other tube retainer receiving an end of an outlet tube (17 Fig 1). However, modified Price et al. fails to teach the pair of retainer tabs on each tube retainer including portions extending radially from locations along the first port of a respective tube retainer.

    PNG
    media_image9.png
    926
    891
    media_image9.png
    Greyscale

Sonoda et al. teaches retainer tabs (7 Fig 6) extending from a first port (17B Fig 6) to a second port (17A Fig 6) (See Fig 6), the retainer tab including portions (7F Fig 6) extending radially from locations along the first port of a respective tube retainer (the retainer tabs 7 extend from locations along 17B Fig 6).It would have been obvious to one of ordinary skill at the time of effective filing for the retainer tabs of modified Price et al. to extend the length of the tube retainer as taught by Sonoda et al. to provide support along the entire length of the tube retainer.
Regarding claim 22, modified Price et al. teaches the apparatus as set forth in claim 17. Price et al. further teaches wherein the elongated channels each include a first portion (Price et al.- 28 Fig 1) having a first lateral width (see 1st portions in annotated Figs 1 and 2 below) and a second portion having a second lateral width (see 2nd portions in annotated Figs 1 and 2 below) that is less than the first lateral width, the first portion extending from a longitudinal location aligned with entrance ends of the retainer slots on either side of a respective elongated channel (the first portion 28 of Price et al. modified with the slots of Abrahamson et al. would result in the first portion extending from a longitudinal location aligned with the entrance ends of the slots because the tube retainer of Price et al. that would include the retainer tabs only sits in the first portion 28), wherein each elongated channel further includes a third portion defining a tube passage for the tube segment, the third portion having a third lateral width that is less than the second lateral width (see 3rd portions in annotated Figs 1 and 2 below, the tubing passages closest to the rotor is shown to be the smallest portion in lateral width in both Figures and on both the inlet and outlet sides). However, modified Price et al. fails to teach the first portion extending to a longitudinal location aligned with the inner ends of the retainer slots at a longitudinally opposite end of the retainer slots from the entrance ends. 
Sonoda et al. teaches retainer tabs (7 Fig 9) extending the entire length of the tube retainer (See Fig 9). It would have been obvious to one of ordinary skill at the time of effective filing for the retainer tabs of modified Price et al. to extend the entire length of the tube retainer as taught by Sonoda et al. to provide support along the entire length of the tube retainer. The inner end of the tube retainer 18 of Price et al. aligns with the inner end of the first portion 28, see Fig 1, modifying the tube retainer of Price et al. to include the retainer tabs of Abrahamson et al. at the position of Sonoda et al. would result in tabs that extend along the length of the tube retainer, modifying the elongated channel of Price et al. to include elongated slots along the first portion 28 would be necessary to accommodate tabs that extend to the end of the tube retainer 16.

    PNG
    media_image1.png
    672
    686
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    267
    234
    media_image5.png
    Greyscale


Claims 9, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Abrahamson et al. (US 6,942,473 B2), Sonoda et al. (EP 2397695 A1), and Hudson et al. (US 7,846,131 B2).
Regarding claim 9, Price et al. discloses an apparatus comprising an enteral feeding pump (10 Fig 1 “enteral feeding system”) and tubing set (14 Fig 1 “administration feeding set”) comprising: a base (right side of housing 20 Fig 2) having an outer side (side visible in Fig 1 is the outer side); a rotor (22 Fig 1) supported on the outer side of the base for engaging a tube section ([0039] “pump tube 15 is engaged around rotor 22”) of a tubing set comprising first and second tube retainers (18 and 30 Fig 3A) connected to opposing ends of the tube section ([0039] “pump tube 15 is attached to support member 18 at its inlet end 44 and to a mounting member 30 at its outlet end 46.”), each tube retainer comprising a cylindrical retainer body (see cylindrical body of 18 and 30 Fig 3A) defining a longitudinal axis (the longitudinal axis runs along the elongated channels as shown in annotated Fig 1 below); a tubing set platform (11 Fig 1 “safety interlock system”) on the outer side of the base, the tubing set platform defining a pair of tube retainer locks (the sections of the platform that retain the tubing, see annotated Fig 1 below), each tube retainer lock comprising; an elongated channel (see elongated channels in annotated Fig 1 below) for receiving a retainer body (18 Fig 1 “support member”).

    PNG
    media_image10.png
    824
    846
    media_image10.png
    Greyscale

However, Price et al. fails to disclose a lid is coupled to the base comprising a limit element provided on an interior surface of the lid; a pair of laterally opposing retainer tabs extending radially outward from the longitudinal axis in opposing directions tab rest surfaces located on laterally opposing sides of the channel; tab retention surfaces spaced from the tab rest surfaces defining elongated slots extending in a longitudinal direction parallel to the elongated channel; wherein the elongated channel extends below a plane defined by the tab rest surfaces; wherein the elongated slots each include an entrance end for receiving a retainer tab and a longitudinally opposing inner end, and wherein one of the first and second tube retainers comprises a vertically extending flange which is adapted to engage with the limit element on the interior surface of the lid to limit movement of the one tube retainer when the lid is closed.
Abrahamson et al teaches a tube retainer (base 62 Fig 2A) with a pair of laterally opposing retainer tabs (46 Fig 2A, see both opposing tabs 46 in Fig 8) extending radially outward from the longitudinal axis in opposing directions (see radially outward extension of elements 46 in Figs 3 and 4), an elongate channel (34 Fig 2A) with tab rest surfaces (See bottom surface of slot 44 in annotated Fig 11 below) located on laterally opposing sides of the channel (See rest surfaces in Fig 2A); tab retention surfaces (See top surface of slot 44 in annotated Fig 11 below) spaced from the tab rest surfaces defining elongated slots (44 Figs 2A & 11) extending in a longitudinal direction parallel to the elongated channel (See extension of slots 44 parallel to channel 34 in Fig 2A); wherein the elongated slots each include an entrance end (See entrance end in annotated Fig 11 below) for receiving a retainer tab and a longitudinally opposing inner end (See inner end in annotated Fig 11 below). 

    PNG
    media_image11.png
    388
    499
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the elongate channel of Price et al. to include the elongated slots with the surfaces as taught by Abrahamson et al. and for the tube retainer of Price et al. to have a pair of laterally opposing retainer tabs as taught by Abrahamson et al. to ensure the proper positioning and retention of tube set within the tube set receiving portion (Col 8 lines 31-33) and to be able to further stabilize the tube retainer within the elongate channel, preventing rotation and unintentional disconnection of the retainer.
Sonoda et al. teaches an elongated channel (6B Fig 3) extends below a plane defined by tab rest surfaces (the engagement grooves 6D are raised above the bottom surface of channel 6B Fig 3). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated channel of modified Price et al. to extend below a plane defined by the tab rest surfaces to allow the retainer tabs to be positioned in the middle of the cylindrical tube retainer of modified Price et al., the motivation would be by attaching the tabs to the middle of the cylindrical surface as opposed to the bottom, the tabs will not experience as much strain while preventing rotation of the tube retainer and would be less prone to fracture.
Hudson et al. teaches an enteral feeding pump (Fig 2) wherein a lid (7 Fig 2) is coupled to the base (3 Fig 2) comprising a limit element (105 Fig 2) provided on an interior surface (101 Fig 2) of the lid, and wherein one of the first and second tube retainers (91 Fig 2) comprises a vertically extending flange (95 Fig 7B) which is adapted to engage with the limit element on the interior surface of the lid (See engagement in Fig 8) to limit movement of the tube retainer when the lid is closed (Col 6 lines 6-10). It would have been obvious to one of ordinary skill at the time of effective filing to include the limit element and vertically extending flange in the device of modified Price et al. as taught by Hudson et al. to prevent an upward pulling force on the tubing set from dislodging any of the components from their operating positions (Col 6 lines 10-14).
Regarding claim 11, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein the elongated slots (Abrahamson et al. 44 Fig 2A) comprise passages for slidably receiving respective retainer tabs (The retainer tabs 46 of Abrahamson et al. can be slid into the passages of the elongated slots 44, see arrow Fig 11).  
Regarding claim 12, modified Price et al. teaches the apparatus as set forth in claim 11. Modified Price et al. further teaches wherein each of the passages comprise a continuous, straight line passage extending from the entrance end to the inner end of the slot (Abrahamson et al.- See straight line passage of 44 in Figs 2A & 11).  
Regarding claim 13, modified Price et al. teaches the apparatus as set forth in claim 12. Modified Price et al. further teaches wherein each retainer tab includes a planar upper surface and a planar lower surface parallel to the planar upper surface (Abrahamson et al. See upper and lower planar surfaces in annotated Fig 8 below).
 
    PNG
    media_image12.png
    416
    576
    media_image12.png
    Greyscale
  
Regarding claim 14, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein at least one of the inner ends of the elongated slots defines a stop surface for engaging and limiting sliding movement of the retainer tab within the elongated slot (Abrahamson et al.- Col 8 lines 65-col 9 line 1, “The tube set 60 is then slid downward in FIGS. 2A and 11 so that the slots 44 constrain the tabs 46 and thereby retain the tube set 60 in the cavity 34 of the door 28A.”).
Regarding claim 15, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches wherein each retainer body (Price et al.- 18, 30 Fig 3A) is a cylindrical body (18 and 30 are cylindrical) defining a fluid passage therethrough (see fluid flow direction in Fig 1), and each elongated channel is defined by a generally semicircular surface (see semicircular shape of the elongated channels Fig 3A) for engaging a respective retainer body.  
Regarding claim 20, modified Price et al. teaches the enteral feeding pump as set out in claim 1. However, modified Price et al. fails to teach wherein a lid is coupled to the base comprising a limit element provided on an interior surface of the lid, and wherein the tube retainer of the at least one tube retainer lock comprises a vertically extending flange which is adapted to engage with the limit element on the interior surface of the lid to limit movement of the tube retainer when the lid is closed.
Hudson et al. teaches an enteral feeding pump (Fig 2) wherein a lid (7 Fig 2) is coupled to the base (3 Fig 2) comprising a limit element (105 Fig 2) provided on an interior surface (101 Fig 2) of the lid, and wherein the tube retainer (91 Fig 2) of the at least one tube retainer lock comprises a vertically extending flange (95 Fig 7B) which is adapted to engage with the limit element on the interior surface of the lid (See engagement in Fig 8) to limit movement of the tube retainer when the lid is closed (Col 6 lines 6-10). It would have been obvious to one of ordinary skill at the time of effective filing to include the limit element and vertically extending flange in the device of modified Price et al. as taught by Hudson et al. to prevent an upward pulling force on the tubing set from dislodging any of the components from their operating positions (Col 6 lines 10-14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Abrahamson et al. (US 6,942,473 B2), Sonoda et al. (EP 2397695 A1), Hudson et al. (US 7,846,131 B2) and Nordquist et al. (US 2016/0067148 A1).
Regarding claim 16, modified Price et al. teaches the apparatus as set forth in claim 9. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) attached to the other of the tube retainers (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.
Nordquist et al. teaches an anti-free flow check valve ([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043].
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2005/0267401 A1) in view of Abrahamson et al. (US 6,942,473 B2), Sonoda et al. (EP 2397695 A1), and Nordquist et al. (US 2016/0067148 A1).
Regarding claim 19, modified Price et al. teaches the apparatus as set forth in claim 17. Modified Price et al. further teaches including an inlet tube (Price et al.- 16 “inlet tube” [0038], see tube attached to tube retainer 18 Fig 1) attached to one of the tube retainers (18 Fig 1) and an outlet tube (17 Fig 1) attached to the other of the tube retainers (30 Fig 3A). However, modified Price et al. fails to teach an anti-free flow check valve located at a distal end of the outlet tube.
Nordquist et al. teaches an anti-free flow check valve ([0043]” one-way check valve” 129 Fig 1) located at a distal end of the outlet tube (142 Fig 1, [0043] “interposed between Y-connector 120 and administration tubing segment 142”). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Price et al. to include an anti-free flow check valve as taught by Nordquist et al. to prevent retrograde flow back into administration tubing and thus into the feeding container [0043].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pasqualucci et al. (US 5,201,711 A) teaches medical fluid pump with a sensor arrangement similar to that of Price et al. as shown in Fig 7.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783